DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an amendment filed 11/4/2021. 
Claims 1, 14-17, 20, 39, 45, 51-53, 64, 71, 72, 75 and 76 are pending. Claims 39, 51-53 and 64 are withdrawn as drawn to non-elected subject matter.  
	This application is a continuation application claiming the benefit under 35 U.S.C. § 120 of U.S. Application Serial No. 14/482,452 filed 9/10/14, now abandoned which is a continuation application claiming the benefit under 35 U.S.C. § 120 of U.S. Application Serial No. 13/129,857 filed on August 12, 2011, now abandoned, which is a national stage filing under U.S.C. § 371 of PCT International Application PCT/DK2009/050310 filed on November 20, 2009, which claims priority to Danish Application PA 2008 01638, filed November 21, 2008.
The parent Danish Application PA 2008 01638, filed November 21, 2008 currently filed supports the instant claims. 

Response to Amendments
Applicants’ response is sufficient to overcome the rejections under 35 USC 112, second paragraph. 

Claim Objections
Claim 1 is objected to because of the following informalities: when referring to independent limitations or when referring back to independent limitations, an article is necessary, In the latter case, the article is “the”. In claim 1, line 4-5 this should be –the protein or the peptide--. Each of protein and peptide requires their own article. In line 9, the article “the” is preferred prior to “at least 5 amino acids” as this is a specific set of residues.  In claims 72, 75 and 76, --the terminal part after the last residue of the variant of the invariant chain” and –the sequence of the at least—are proper amendments.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 14-17, 45, 75 and 76 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Chen and Strome (U.S. 20050013811; see entire document) in view of Zhou et al submitted in the last action. This rejection is amended based upon applicants’ amendment. 
As regards claim 1, Chen and Strome teach 
[0087] Suitable expression vectors include plasmids and viral vectors such as herpes viruses, retroviruses, vaccinia viruses, attenuated vaccinia viruses, canary pox viruses, adenovirus and adeno-associated viruses, among others.

Carrying immunogenic stimuli and at least one variant of an invariant chain that comprises alone, the N-terminally adjacent sequences to the KEY region of SEQ ID NO:2
[0061] Short amino acid sequences can act as signals to direct proteins (e.g., immunogenic stimuli or agonistic 4-1BB-binding agents) to specific intracellular compartments. For example, hydrophobic signal peptides (e.g., MAISGVPVLGFFIIAVLMSAQESWA (SEQ ID NO:1)) are found at the amino terminus of proteins destined for the ER. While the sequence KFERQ (SEQ ID NO:2) (and other closely related sequences) is known to target intracellular polypeptides to lysosomes, other sequences (e.g., MDDQRDLISNNWQLP (SEQ ID NO:3) direct polypeptides to endosomes.

These are at least two vectors in a composition (see e.g. 0069, 0070 and 0082).
Zhou and Ertl teach use of E1-deleted adenovirus. These vectors as vaccines in chronic injections (pathogens) and cancer have been shown to be successful (see e.g. abstract).
They infect many cell types and induce a potent innate immune response (see page 64, col 2 and page 68, col 1). Some specific mechanisms include
induce upregulation of MHC determinants and costimulators of the B7 family
activate immature DCs.
induce potent and sustained B and CD8+ T cell-mediated immune responses
induce transgene product-specific antibodies.
Adenoviral vectors are in clinical trials as preventative vaccines and are highly amenable for modifications such as the inclusion of genetic adjuvants that may be required to ensure efficacy of therapeutic  vaccines. The main setback of adenoviral vectors based on human serotype 5, which are the only type of adenoviral vectors currently in clinical trials as preventative vaccines, is the dampening effect of neutralising antibodies to the vector, and this can be readily circumvented by the use of rare human serotypes or by the use of vectors based on adenovirus isolates from non-human species.

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to choose the adenovirus suggested by Chen because of the teachings of Zhou. Such a modification would have resulted in a composition encompassed by claim 1. As noted above: 1) Chen teaches that vaccines can be delivered by virus such as adenovirus wherein the virus comprises a directing domain comprising 15 amino acids 5’ of the KEY domain with an antigenic peptide; 2) Zhou et al teach that adenovirus has many properties and successes in the art that would have driven one to select this virus to deliver the composition as suggested in Chen. Thus, a person of ordinary skill in the art, absent 


Claims 1, 14-17, 20, 45, 71, 72 and 75 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Celis et al (US 20040249126; see entire document) in view of Zhou et al submitted in the last action. This rejection is amended based upon applicants’ amendment. 
Celis et al teach 
[0100] Suitable expression vectors include, without limitation, plasmids and viral vectors such as herpes viruses, retroviruses, vaccinia viruses, attenuated vaccinia viruses, canary pox viruses, adenovirus, adeno-associated viruses, lentiviruses and herpes viruses, among others.

The nucleic acid within encodes an antigens and targeting domains (see e.g. abstract, ¶0005-0006). This sequence can be linked to a variant of an invariant chain sequence that meets the requirements of the N-terminally adjacent sequences to the KEY region as it comprises sequences from the N-terminal region of SEQ ID NO:2. This sequence is found in ¶0053 as MDDQRDLISNNEQL (TD).
Regarding claims 14-17, the immunogenic stimulus can be for cancer or pathogens (see e.g. ¶0049, 0058). 
The composition can alternatively be a fusion or comprise the sequence encoding the immunogenic stimuli with another sequence encoding the transport sequence with a linker (see e.g.¶0125, 0126) to meet the requirements of claims 20 or 45.

Zhou and Ertl teach use of E1-deleted adenovirus. These vectors as vaccines in chronic injections (pathogens) and cancer have been shown to be successful (see e.g. abstract).
They infect many cell types and induce a potent innate immune response (see page 64, col 2 and page 68, col 1). Some specific mechanisms include
induce upregulation of MHC determinants and costimulators of the B7 family
activate immature DCs.
induce potent and sustained B and CD8+ T cell-mediated immune responses
induce transgene product-specific antibodies.
Adenoviral vectors are in clinical trials as preventative vaccines and are highly amenable for modifications such as the inclusion of genetic adjuvants that may be required to ensure efficacy of therapeutic  vaccines. The main setback of adenoviral vectors based on human serotype 5, which are the only type of adenoviral vectors currently in clinical trials as preventative vaccines, is the dampening effect of neutralising antibodies to the vector, and this can be readily circumvented by the use of rare human serotypes or by the use of vectors based on adenovirus isolates from non-human species.

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to choose the adenovirus suggested by Celis because of the teachings of Zhou. Such a modification would have resulted in a composition encompassed by claim 1. As noted above: 1) Celis teaches that vaccines can be delivered by virus such as adenovirus wherein the virus comprises a transport domain comprising 14 amino acids 5’ of the KEY domain with an antigenic peptide (linked or separate); 2) Zhou et al teach that adenovirus has many properties and successes in the art that would have driven one to select this virus to deliver the composition as suggested in Celis. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the adenovirus would allow improved treatment. 

Response to Arguments
	Applicants argue that Chen does not teach a replication deficient adenovirus nor is there motivation in the reference to use such a specific type of adenoviral vector. Applicants argue Celis similarly does not teach a replication deficient adenovirus nor is there motivation in the reference to use such a specific type of adenoviral vector. Applicants argue that in contract the present invention exemplifies use of replication deficient adenoviral vectors in Example 2. 


    PNG
    media_image1.png
    120
    667
    media_image1.png
    Greyscale

	The examples used to demonstrate the invention in figure 6 and Example 2 do not indicate that there was motivation to choose adenovirus contrary to applicant’s arguments. Both are directed to demonstrating the efficacy of variants of invariant chain regions. 
	Both Celis and Chen are drawn to inserts for delivery into plasmids or viral vectors that correspond to that recited. The disclosures of each suggest use of adenovirus. Use of adenovirus for immunizations was well established in the art. Zhou was provided as evidence of such teachings. With the amendment to recite that the vector must be replication defective. The rejection is amended to be in view of Zhou. To this end, Zhou et al 
Replication-defective adenovirus vectors, especially those that have additional deletions in E3, have sufficient capacity for insertion of an antigen-encoding cDNA concomitantly with sequences encoding immunomodulators. Adenovirus vectors can directly transduce DCs, including those derived in vitro from blood or bone marrow, thus potentially allowing for in vitro corrections of defects in the antigen-presenting pathway. In addition, adenoviral vectors as described above can be modified for more efficient targeting of  DCs.

Overall, these results indicate that adenoviral vectors without the addition of adjuvants readily induce protective immune responses to tumour antigens, which, depending on the model, can erase already established tumours or prevent tumour formation in cancer-prone mice or in animals infected with an oncogenic virus. 

	As well, Zhou et al provide several references that tout the efficacy and predictability of using replication defective vectors. For example, 
XIANG ZQ, YANG Y, WILSON JM, ERTL HC: A replication-defective human adenovirus recombinant serves as a highly efficacious vaccine carrier. Virology (1996) 219(1):220-227

PINTO AR, FITZGERALD JC, GILES-DAVIS W et al.: Induction of CD8+ T cells to an HIV-1 antigen through a prime boost regimen with heterologous E1-deleted adenoviral vaccine carriers. J. Immunol. (2003) 171(12):6774-6779.
	
	Hence, it would have been prima facia obvious to use the vectors touted in Zhou et al in view of Celis and Chen. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633